DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “244”.  Additionally, the drawings include the following reference character(s) not mentioned in the description: “61” and “65”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the cassette" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sancoff et al. (US 5078683 A).
 
Regarding claim 1, Sancoff teaches (see FIG. 1-4):
A cassette (disposable IV tubing apparatus: 14) for use with a pump (peristaltic pump: 30) for delivering liquid to a patient (see Col. 1, Lines 13-16; see also Col. 4, Lines 18-28), the cassette (14) comprising: a cassette body (door: 40) including a convex platen surface (see interpretation below; portion of 40 extending from 40a to 40b, supporting in part resilient pad 42, and bending away from the tubing 34 at ends of 40; see FIG. 2-3; see also Col. 5, Lines 29-40); and a segment of resiliently deformable tubing (tubing segment: 34) mounted to the cassette body (40) for conveying a flow of liquid (see Col. 1, Lines 13-16; Col. 4, Lines 35-38; Col. 5, Lines 29-32), at least a portion of the tubing segment (34) extending adjacent to the convex platen surface along a non-linear path determined by the convex platen surface (portions of tubing segment 34 that extend adjacent to 40 and bend at the ends of 34, proximate couplings 56, 58 shown in FIG. 4 that are unmarked in FIG. 2).
The recitation of “a convex platen surface” is being interpreted by the Examiner, in light of the subject specification and drawings, including in FIG. 6-9 and p. [0029]-[0031], as a linear or curved surface that, along a longitude of the platen surface, bends generally toward the tubing, in a radial direction relative to the tubing, to a local maximum, and then bends generally away from the tubing in a radial direction relative to the tubing.

Regarding claim 2, Sancoff teaches:
The cassette (14) according to claim 1, wherein the convex platen surface has a trapezoidal profile and includes an upstream surface region (upstream portion of door 40 that bends away from the tubing segment 34 at the upstream end of door 40, shown at the left in FIG. 1-2 or at the top in FIG. 3), a downstream surface region (downstream portion of door 40 that bends away from the tubing segment 34 at the downstream end of door 40, shown at the right in FIG. 1-2 or at the bottom in FIG. 3), and an intermediate surface region (planar intermediate portion of door 40 adjacent to resilient pad 42; see FIG. 3) between the upstream surface region and the downstream surface region, and wherein the tubing segment (34) follows the trapezoidal profile of the convex platen surface.
The Examiner notes that the tubing segment (34) follows at least a portion of the door (40) extending from hook-shaped member (40a) to compressible clamp (40b), this portion of the door (40) includes a trapezoidal profile including a planar intermediate portion of door (40) adjacent to resilient pad (42), and upstream and downstream portions of door (40) that bend away from tubing segment (34) at the either ends of door (40) (see FIG. 1-3; see also Col. 5, Lines 29-40).

Regarding claim 8, Sancoff teaches (see FIG. 1-4):
An apparatus (programmable infusion system: 10) for delivering liquid to a patient (see Col. 1, Lines 13-16; Col. 4, Lines 18-28), the apparatus (10) comprising: a segment of resiliently deformable tubing (tubing segment: convex platen surface (see interpretation above in claim 1; portion of 40 extending from 40a to 40b, supporting in part resilient pad 42, and bending away from the tubing 34 at ends of 40; see FIG. 2-3; see also Col. 5, Lines 29-40);  and a peristaltic pumping mechanism (peristaltic pump: 30) opposite the convex platen surface (see FIG. 2); wherein at least a portion of the tubing segment (34) extends adjacent to the convex platen surface along a non-linear path determined by the convex platen surface (portions of tubing segment 34 that extend adjacent to 40 and bend at the ends of 34, proximate couplings 56, 58 shown in FIG. 4 that are unmarked in FIG. 2) and is arranged between the convex platen surface and the pumping mechanism (30) for engagement by the pumping mechanism (30) (see FIG. 2-3; Col. 5, Lines 29-40).

Regarding claim 9, Sancoff teaches:
The apparatus (10) according to claim 8, wherein the convex platen surface has a trapezoidal profile and includes an upstream surface region (upstream portion of door 40 that bends away from the tubing segment 34 at the upstream end of door 40, shown at the left in FIG. 1-2 or at the top in FIG. 3), a downstream surface region (downstream portion of door 40 that bends away from the tubing segment 34 at the downstream end of door 40, shown at the right in FIG. 1-2 or at the bottom in FIG. 3), and an intermediate surface region (planar intermediate portion of door 40 
The Examiner notes that the tubing segment (34) follows at least a portion of the door (40) extending from hook-shaped member (40a) to compressible clamp (40b), this portion of the door (40) includes a trapezoidal profile including a planar intermediate portion of door (40) adjacent to resilient pad (42), and upstream and downstream portions of door (40) that bend away from tubing segment (34) at the either ends of door (40) (see FIG. 1-3; see also Col. 5, Lines 29-40).

Regarding claim 15, Sancoff teaches:
The apparatus (10) according to claim 8, wherein the pumping mechanism (30) and the convex platen surface are structural components of an infusion pump (peristaltic pump: 30 and door: 40 collectively are a portion of an infusion pump of the programmable infusion system: 10; see FIG. 1-3; Col. 4, Lines 10-12, 18-20, 28-38; Col. 5, Lines 26-40).

Regarding claim 16, Sancoff teaches:
The apparatus (10) according to claim 8, wherein the pumping mechanism (30) is a structural component of an infusion pump (an infusion pump of the programmable infusion system: 10 including, at least in part, the peristaltic pump: 30 and receivable disposable IV tubing apparatus: 14), and the convex platen surface (portion of 40 extending from 40a to 40b; see FIG. 2-3) is a structural component of a cassette (disposable IV tubing 

Regarding claim 17, Sancoff teaches:
The apparatus (10) according to claim 16, wherein the tubing segment (34) is a structural component of the cassette (14) (see FIG. 2, 4; Col. 4, Lines 35-38; Col. 5, Lines 29-40).

Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geschwender (US 9523359 B1).

Regarding claim 1, Geschwender teaches (see FIG. 1-3, 7, 9, 12):
A cassette (comprising platens: 108, transfer tubes: 144, and platen guides: 168; see Col. 5, Lines 46-49) for use with a pump (platens 108 and platen guides 168 collectively are components used in peristaltic pump 100; see Col. 5, Lines 27-32, 46-49, 54-64) for delivering liquid to a patient (see Col. 1, Lines 17-19, 23-34; Col. 5, Lines 27-32, 46-49, 54-64), the cassette (108, 144, 168) comprising: a cassette body (a first one of platen 108 and guide 168 collectively; see Col. 5, Lines 46-49) including a convex platen surface (see interpretation below; portion of curved surface: 124 including a convex surface; see FIG. 9; Col. 5, Lines 46-49); and a segment of resiliently deformable tubing (transfer tubes: 144; see Col. 5, Lines 54-64) mounted to the cassette body (108, 168) for conveying a flow of liquid (see 
The recitation of “a convex platen surface” is being interpreted by the Examiner, in light of the subject specification and drawings, including in FIG. 6-9 and p. [0029]-[0031], as a linear or curved surface that, along a longitude of the platen surface, bends generally toward the tubing, in a radial direction relative to the tubing, to a local maximum, and then bends generally away from the tubing in a radial direction relative to the tubing.

Regarding claim 6, Geschwender teaches:
The cassette (108, 144, 168) according to claim 1, wherein the convex platen surface (124) has a curved profile (curved profile of the portion of 124 including a convex surface; see FIG. 9; Col. 5, Lines 46-49).

Regarding claim 8, Geschwender teaches (see FIG. 1-3, 7, 9, 12):
An apparatus (peristaltic pump: 100; see Col. 5, Lines 27-32) for delivering liquid to a patient (see Col. 1, Lines 17-19, 23-34; Col. 5, Lines 27-32, 46-49, 54-64), the apparatus (100) comprising: a segment of resiliently deformable tubing (transfer tubes: 144; see Col. 5, Lines 54-64) for conveying a flow of liquid (see Col. 1, Lines 17-19, 23-34; Col. 5, Lines 54-convex platen surface (see interpretation above in claim 1; portion of curved surface: 124 including a convex surface; see FIG. 9; Col. 5, Lines 46-49); and a peristaltic pumping mechanism (comprising pressure plates: 106, drive shaft: 130, and hex drive portion: 134 collectively; see FIG. 7, 9; Col. 5, Lines 28-32; Col. 7, Lines 3-7) opposite the convex platen surface (124) (see FIG. 9); wherein at least a portion of the tubing segment (144) extends adjacent to the convex platen surface (124) along a non-linear path determined by the convex platen surface (124) (at least when compressed by the plurality of pressure plates 106 against curved surface 124 of platen 108; see FIG. 9, 12; Col. 5, Lines 27-40, 46-49, 54-64) and is arranged between the convex platen surface (124) and the pumping mechanism (106, 130, 134) for engagement by the pumping mechanism (106, 130, 134) (see FIG. 9, 12; Col. 5, Lines 46-49, 54-64).

Regarding claim 13, Geschwender teaches:
The apparatus (100) according to claim 8, wherein the convex platen surface (124) has a curved profile (curved profile of the portion of 124 including a convex surface; see FIG. 9; Col. 5, Lines 46-49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sancoff et al. (US 5078683 A).

Regarding claim 3, Sancoff discloses the cassette (14) according to claim 2, but does not explicitly disclose: wherein the upstream surface region and the downstream surface region are symmetrical about the intermediate surface region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by placing the upstream and downstream surface regions symmetrically about the intermediate surface region of the convex platen surface, since the location of these regions has not been disclosed as critical to the functionality of the device, and the rearrangement of parts (with the particular placement of the upstream and downstream surface regions about the intermediate surface region being an obvious matter of design choice) has been held as a prima facie case of obviousness, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP § 2144.04 subsection VI.C.

Regarding claim 4, Sancoff discloses the cassette (14) according to claim 2, but does not explicitly disclose: wherein the upstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by making the upstream surface region longer than the intermediate surface region of the convex platen surface in an axial direction of the tubing segment, since the length of the upstream surface region has not been disclosed as critical to the functionality of the device, and a change in size/proportion has been held as a prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Regarding claim 5, Sancoff discloses the cassette (14) according to claim 2, but does not explicitly disclose: wherein the downstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by making the downstream surface region longer than the intermediate surface region of the convex platen surface in an axial direction of the tubing segment, since the length of the downstream surface prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Regarding claim 10, Sancoff discloses the apparatus (10) according to claim 9, but does not explicitly disclose: wherein the upstream surface region and the downstream surface region are symmetrical about the intermediate surface region.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by placing the upstream and downstream surface regions symmetrically about the intermediate surface region of the convex platen surface, since the location of these regions has not been disclosed as critical to the functionality of the device, and the rearrangement of parts (with the particular placement of the upstream and downstream surface regions about the intermediate surface region being an obvious matter of design choice) has been held as a prima facie case of obviousness, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP § 2144.04 subsection VI.C.

Regarding claim 11, Sancoff discloses the apparatus (10) according to claim 9, but does not explicitly disclose: wherein the upstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by making the upstream surface region longer than the intermediate surface region of the convex platen surface in an axial direction of the tubing segment, since the length of the upstream surface region has not been disclosed as critical to the functionality of the device, and a change in size/proportion has been held as a prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Regarding claim 12, Sancoff discloses the apparatus (10) according to claim 9, but does not explicitly disclose: wherein the downstream surface region is longer than the intermediate surface region in an axial direction of the tubing segment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff by making the downstream surface region longer than the intermediate surface region of the convex platen surface in an axial direction of the tubing segment, since the length of the downstream surface region has not been disclosed as critical to the functionality of the device, and a change in size/proportion has been held as a prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Regarding claim 18, Sancoff discloses the apparatus (10) according to claim 8, wherein the pumping mechanism (30) includes a plurality of parallel pumping fingers (plurality of fingers: 32a; see FIG. 2-3; Col. 4, Lines 38-41) and a plurality of cams (plurality of cam wheels: 36; shown unmarked in FIG. 2-3, and marked in FIG. 5-6; Col. 4, Lines 41-42) respectively associated with the plurality of parallel pumping fingers (32a) (see Col. 4, Lines 41-42), wherein the plurality of cams (36) are coupled to a drive shaft (shaft: 38) for rotation about a cam axis (a longitudinal axis of 38) to cyclically drive the plurality of parallel pumping fingers (32a) into engagement with the tubing segment (34) (see Col. 4. Lines 47-63), the plurality of cams (36) including a pair of end cams (cams 36 at each end of shaft 38; shown unmarked in FIG. 2-3 and marked in FIG. 5-6) and at least one intermediate cam (plurality of intermediate cams 36; shown unmarked in FIG. 2-3 and marked in FIG. 5-6) between the pair of end cams.  However, Sancoff does not explicitly disclose: wherein at least one of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, practicing routine experimentation and design techniques, to have modified the device of Sancoff by increasing the distance separating the eccentric axis of rotation from the geometric prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Regarding claim 19, Sancoff discloses the apparatus (10) according to claim 18, but does not explicitly disclose: wherein each of the pair of end cams has a cam stroke greater than a cam stroke of each intermediate cam.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, practicing routine experimentation and design techniques, that the apparatus taught by the modified Sancoff (see claim 18 above) could have been further modified as claimed to achieve a desired input and output pressure and flow rate of fluid flowing through the tubing segment, as necessary to meet the requirements of a particular implementation, wherein the distance separating the eccentric axis of rotation from the geometric center of both end cams is increased, since the distance separating the eccentric axis of rotation from the geometric center of the end cams has not been disclosed as critical to the functionality of the device, and a change in size/proportion has prima facie case of obviousness, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP § 2144.04 subsection VI.C.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sancoff et al. (US 5078683 A), as applied to claims 1 and 8 above, respectively, and further in view of Geschwender (US 9523359 B1).

Regarding claim 7, Sancoff discloses the cassette (14) according to claim 1, wherein the convex platen surface includes an upstream surface region (upstream portion of door 40 that bends away at an inclined linear profile from the tubing segment 34 at the upstream end of door 40, shown at the left in FIG. 1-2 or at the top in FIG. 3), a downstream surface region (downstream portion of door 40 that bends away at an inclined linear profile from the tubing segment 34 at the downstream end of door 40, shown at the right in FIG. 1-2 or at the bottom in FIG. 3), and an intermediate surface region (planar intermediate portion of door 40 adjacent to resilient pad 42; see FIG. 3) between the upstream surface region and the downstream surface region (see FIG. 2-3; see also Col. 5, Lines 29-40).  However, Sancoff does not explicitly disclose: wherein the convex platen surface has a hybrid profile wherein the intermediate surface region has a curved profile.  Geschwender, in a similar field of endeavor, teaches a cassette 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff to incorporate the teachings of Geschwender by providing the intermediate surface region of the convex platen surface with a curved profile similar to the staggered curved surfaces of the intermediate region of platen taught by Geschwender, for the purpose of increasing the flow rate and efficiency of the pump (see Geschwender Col. 5, Line 65 – Col. 6, Line 19).
 
Regarding claim 14, Sancoff discloses the apparatus (10) according to claim 8, wherein the convex platen surface includes an upstream surface region (upstream portion of door 40 that bends away at an inclined linear profile from the tubing segment 34 at the upstream end of door 40, shown at the left in FIG. 1-2 or at the top in FIG. 3), a downstream surface region (downstream portion of door 40 that bends away at an inclined linear profile from the tubing segment 34 at the downstream end of door 40, shown at the right in FIG. 1-2 or at the bottom in FIG. 3), and an intermediate surface region (planar intermediate portion of door 40 adjacent to resilient pad 42; see FIG. 3) between the upstream surface region and the downstream surface region (see FIG. 2-3; see also Col. 5, Lines 29-40).  However, Sancoff does not explicitly disclose: wherein the convex platen surface has a hybrid profile wherein the intermediate surface region has a curved profile.  Geschwender, in a similar field of endeavor, teaches a cassette 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sancoff to incorporate the teachings of Geschwender by providing the intermediate surface region of the convex platen surface with a curved profile similar to the staggered curved surfaces of the intermediate region of platen taught by Geschwender, for the purpose of increasing the flow rate and efficiency of the pump (see Geschwender Col. 5, Line 65 – Col. 6, Line 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY J BECKER/Examiner, Art Unit 3783   
                                                                                                                                                                                                     /DEANNA K HALL/Primary Examiner, Art Unit 3783